In the Supreme Court of Georgia



                                Decided: May 3, 2021


               S21A0210. THE STATE v. WALDEN.


     PETERSON, Justice.

     Carly Walden is charged with malice murder and other crimes

for the April 28, 2019, shooting death of her mother, Andrea Walker,

at Walker’s home. On that date, Walden called police and reported

a shooting; she claimed an unidentified man was responsible.

Walden was transported to the county sheriff’s office, where she

made statements to an investigator before being provided warnings

pursuant to Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d

694) (1966). On Walden’s motion, the trial court suppressed those

statements, while declining to suppress others that she had made

earlier in the day. The State has appealed the trial court’s ruling in

advance of trial. When — as here — a trial court makes no explicit

findings in ruling on a motion that does not require such findings to
be made, we presume that the trial court implicitly made all the

findings in support of its ruling that the record would allow. But the

record in this case does not allow the findings that would be

necessary to conclude that Walden was in custody when she made

the statements at issue, and so we reverse the trial court’s

suppression of Walden’s statements.

     “Miranda warnings must be administered to an accused who is

in custody and subject to interrogation or its functional equivalent.”

State v. Troutman, 300 Ga. 616, 617 (1) (797 SE2d 72) (2017). This

requirement arises “when a person is (1) formally arrested or (2)

restrained to the degree associated with a formal arrest.” Id.

Whether the circumstances in a particular case amount to custody

is assessed objectively. “Thus, the proper inquiry is how a reasonable

person in [Walden]’s shoes would have perceived [her] situation.” Id.

“In determining whether a suspect is in custody, we must consider

the totality of the circumstances without regard for the subjective

views of the suspect or the interrogating officer.” Licata v. State, 305

Ga. 498, 501 (1) (826 SE2d 94) (2019). Although there is no one

                                   2
dispositive factor, important considerations include “the location of

the questioning, its duration, statements made during the

interview, the presence or absence of physical restraints during the

questioning, and the release of the interviewee at the end of the

questioning.” Id. (quoting Howes v. Fields, 565 U.S. 499, 509 (132

SCt 1181, 182 LE2d 17) (2012)).

     Whether a defendant was in custody for purposes of Miranda

is a mixed question of fact and law. See Troutman, 300 Ga. at 617.

We apply de novo the relevant legal principles to the facts, and we

accept the trial court’s findings on disputed facts and credibility of

witnesses unless clearly erroneous, and construe the evidence most

favorably to uphold the findings and judgment of the trial court. See

Davis v. State, 307 Ga. 625, 627 (2) n.4 (837 SE2d 817) (2020);

Troutman, 300 Ga. at 617. Where, as here, the trial court was not

required   to   make    explicit   factual   findings   or   credibility

determinations on the record, and in fact did not do so, we assume

that the trial court implicitly resolved all disputes of fact and

credibility in favor of its ruling, and we generally accept such

                                   3
implicit factual findings unless clearly erroneous. See Cain v. State,

306 Ga. 434, 438 (2) (831 SE2d 788) (2019) (assuming that trial court

credited testimony of officers over defendant where trial court ruled

that defendant’s statement was voluntary without making explicit

factual findings). But “when, as here, the controlling facts are not in

dispute, because they are discernable from a video, our review is de

novo.” Licata, 305 Ga. at 500 (1) n.2.

     Here, the interactions between Walden and law enforcement

officers were documented by a series of video recordings, which

showed the following. Deputy Davon Sydnor arrived at the victim’s

home at about 7:26 a.m. on the morning of the shooting, following

other officers, in response to a 7:10 a.m. 911 call. A few minutes after

Deputy Sydnor’s arrival, Walden followed him toward his vehicle,

carrying a cell phone. She sat in the back seat of the vehicle as she

talked to Deputy Sydnor, while he stood by the open door of the car.

Highly agitated, she claimed that some men she had brought home

from a party that night had tried to rape her and her mother. Deputy

Sydnor asked her a number of questions about the men, their

                                   4
descriptions, their vehicle, and which way they may have escaped,

although his interest on that point faded somewhat when she

mentioned that female companions of the men had danced on top of

the ceiling fan.

     Shortly thereafter, Deputy Sydnor received instructions over

his radio to “detain” Walden, stop talking to her, and bring her in to

the sheriff’s office. It does not appear from the video recording that

Walden noticed the instruction that she be “detained,” however,

because she was talking in a focused and intense manner when that

message came across the radio and continued her intense talking

even after the message had been transmitted. In contrast, a short

time later another radio message came through that mentioned

taking Walden to an interview room at the sheriff’s office so she

could compose herself (but made no mention of detaining her).

During this message, Walden leaned forward to listen. Deputy

Sydnor eventually motioned for Walden to stop talking, visually

checked her for weapons, and asked her to fasten her seat belt. He

also told her that she was “not in any type of trouble” “right now.”

                                  5
Deputy Sydnor advised Walden, “We’re going to take a ride to the

sheriff’s office, OK?” Walden nodded and said, “OK.” Deputy Sydnor

got into the driver’s seat before stating, again, “You and I are going

to take a ride to the sheriff’s office, OK?” Walden responded, “Yes.”

They headed to the sheriff’s office at around 7:40 a.m.; the drive took

less than 12 minutes. Walden was not handcuffed as they proceeded

to the sheriff’s office, and she retained the cell phone that she had

been carrying. Deputy Sydnor asked her no questions about what

happened as he drove, although he told her to put her seat belt back

on when she removed it and to stop moving around.

     Upon arrival at the sheriff’s office, Deputy Sydnor helped

Walden look for the cell phone, which had briefly gone missing, at

times turning his back to her as she stood in the parking lot. At one

point, he told her not to touch him and to stop moving around.

Walden remained unhandcuffed as she and Deputy Sydnor moved

around the sheriff’s complex, seeking access to an interview room.

She retained the cell phone for some time as they sat in an interview

room waiting for an investigator, although Deputy Sydnor told her

                                  6
to slide the phone across the table after she insisted that it was not

hers. As they waited, with the door open, Deputy Sydnor did not

question Walden about the circumstances surrounding her mother’s

death. When Walden volunteered information or asked questions,

Deputy Sydnor largely did not respond or told her to wait for

investigators. Walden did not physically attempt to leave the room

while waiting for the investigator, she cannot be heard on the video

recordings asking if she could leave, and Deputy Sydnor cannot be

heard telling her that she could not leave.

     After Walden and Deputy Sydnor waited for about 40 minutes

in the interview room, Investigator Clinton French entered the

room. Investigator French asked Walden whether the phone on the

table was hers, and stepped out to secure it when she claimed that

it did not belong to her. Investigator French returned and asked

Deputy Sydnor to step out before beginning the interview at around

8:45 a.m. At no time prior to beginning the interview can

Investigator French be heard on the video recording of their

interaction telling Walden that she could not leave. Investigator

                                  7
French asked some preliminary questions, but did not provide

Miranda warnings, before asking Walden to tell him what

happened. She then spoke for less than six minutes, during which

time she said that she had accidentally shot her mother.

Investigator French stopped the interview and stepped out of the

room. Walden never asked or attempted to leave the interview room

during the time she was speaking with Investigator French.

     Deputy Sydnor returned to the interview room a few minutes

later to sit with Walden; he did not ask her questions about the

shooting and left the door open. During this time, Walden attempted

to get up from her chair at several points, and Deputy Sydnor told

her not to get up. Left alone for a while, she opened the door and

attempted to walk out; Deputy Sydnor asked her what she was doing

and she said she was “getting away from you.” Deputy Sydnor

directed her back in the room and told her to sit down and stay in

the room.

     Investigator French returned to the interview room more than

three hours later. After some preliminary questions apparently

                                8
designed to evaluate Walden’s lucidity, Investigator French read

Miranda warnings to her before attempting to interview her a

second time. Walden promptly asked for an attorney, and

Investigator French ended the interview. About two hours later, at

around 3:00 p.m., Walden was placed in handcuffs and escorted out

of the interview room.

     After being indicted, Walden filed a motion to suppress the

statements that she made to officers on the date of her arrest. At the

hearing on her motion, Walden’s counsel narrowed the suppression

motion to the statements Walden gave in the interview room (all of

which preceded the Miranda warnings), and agreed that the only

issue was whether she was in custody during that interview. Walden

withdrew all of the other issues raised by the motion to suppress her

statements, including the voluntariness of her statements. Walden

testified at the hearing that she had not wanted to sit in the

backseat of Deputy Sydnor’s vehicle or walk to the interview room

with him, but she believed that she was in custody and had no

choice. She claimed that she asked to leave when she got to the

                                  9
interview room, and tried to leave prior to her interview with

Investigator French, but was told repeatedly that she could not go:

     Q   BY [DEFENSE COUNSEL]: When you got to the
     CID room prior to your interview with Investigator
     French did you ask to leave, did you try to leave?

     A    Yes, I tried to leave and I was told repeatedly by
     Deputy Sydnor that I could not leave, that I could not go
     and so.

But she contradicted that testimony on cross-examination:

     Q BY [THE PROSECUTOR]: You didn’t ask to leave
     during the time that you were waiting for Investigator
     French to arrive the first time, did you?

     A    No, I did not because I was trying to help with the
     investigation that was going on at my home. So I was
     there trying to help them, the officers with anything that
     was going on at the home.

     Q    You wanted to help, you wanted to tell them what
     you knew?

     A    Yes.

     The trial court made no oral findings at the hearing and asked

the parties to submit letter briefs. The trial court later entered an

order granting Walden’s motion to the extent it sought suppression

of any statements she made in the interview room. The trial court’s

order did not contain any findings or explanation for this ruling. The

                                 10
State appeals this ruling.

     The State argues on appeal that the trial court erred by

suppressing the statements that Walden made in the interview

room. The State contends that Walden was not in custody at the

time she gave the statement to Investigator French in which she

admitted shooting her mother (claiming that it was accidental), and

that Miranda warnings were not required. We agree with the State

that the record does not support a conclusion that Warden was in

custody at the time in question.

     Walden emphasizes that she was never told that she was free

to leave, a factor that may support a determination that a defendant

was in custody for purposes of Miranda. See, e.g., Troutman, 300

Ga. at 617-618 (1) (where record supported trial court’s findings that

defendant was kept at the police station in a non-public area for

nearly nine hours, was interviewed three times, was never advised

that he was free to leave, and was explicitly told he was not allowed

to leave, this Court could not say that trial court erred in

determining that a reasonable person in defendant’s position would

                                   11
have believed that he was in custody); State v. Folsom, 286 Ga. 105,

108 (1) (686 SE2d 239) (2009) (trial court did not err in concluding

that a reasonable person would believe he was in custody where the

record supported the trial court’s findings that defendant was never

told he was free to leave, was kept either under surveillance or in a

closed interrogation room for six hours, was explicitly told that the

evidence pointed at him, and was essentially required to come to the

police station by officers who waited at his home and ensured that

he arrived at the police station by following him), overruled on other

grounds by State v. Abbott, 303 Ga. 297, 303-304 (3) (812 SE2d 225)

(2018). But this factor alone is not dispositive. See, e.g., Teasley v.

State, 293 Ga. 758, 762-763 (3) (a) (749 SE2d 710) (2013) (trial court

did not err in concluding that appellant was not in custody where

detective testified that appellant was never told that he could not

leave and never asked to leave; no mention of whether appellant was

affirmatively told that he was free to leave); Henley v. State, 277 Ga.

818, 820 (2) (596 SE2d 578) (2004) (concluding that the trial court

did not err in admitting appellant’s pre-Miranda statement where

                                  12
appellant voluntarily agreed to ride with the officers to the police

station to answer questions, while noting that whether appellant

was a suspect is not dispositive, without discussing whether

appellant was told that he was free to leave), overruled on other

grounds by Vergara v. State, 283 Ga. 175, 178 (1) (657 SE2d 863)

(2008). Moreover, a video recording of Walden’s encounter with

Deputy Sydnor shows that, as he prepared to transport her to the

sheriff’s office, Deputy Sydnor told Walden that she was “not in any

type of trouble.” Such a statement may indicate to a defendant that

he or she is not in custody for purposes of Miranda. See McAllister

v. State, 270 Ga. 224, 226-228 (1) (507 SE2d 448) (1998) (trial court

authorized to find that defendant was not in custody where

investigator assured defendant “that he was not under arrest or

being detained” and that he was free to leave at any time).

     Walden also emphasizes that the trial court made its ruling

after hearing live testimony and having the opportunity to evaluate

the credibility of the relevant witnesses. But she also acknowledges

that, as noted above, a law enforcement officer’s subjective views

                                 13
about whether a person being interrogated is in custody are

irrelevant to a trial court’s evaluation of whether the person is

actually in custody for purposes of Miranda. And the actual mindset

of the person being questioned is irrelevant to whether that person

is in custody, as well. See J.D.B. v. North Carolina, 564 U.S. 261,

271 (131 SCt 2394, 180 LE2d 310) (2011). Thus, we are concerned

with not what was in the mind of Walden or the law enforcement

officers whom she encountered, but with what they said and did, all

of which was captured on video. Walden did testify that she tried to

leave the interview room and was told that she could not. But the

video evidence contradicts her testimony, clearly showing that

Walden never physically attempted to walk out of the interview

room before she gave the statements in question to Investigator

French. At no time prior to the statements at issue can Deputy

Sydnor or Investigator French be heard on the recordings telling

Walden that she was not free to leave. It generally is difficult to hear

some of Walden’s words on the recordings, and Deputy Sydnor

occasionally ignored some of what Walden said or responded by

                                  14
telling her that she needed to wait for an investigator. But we have

found no point on the recordings of Walden’s time with Deputy

Sydnor or Investigator French before she gave the statements in

question in which she spoke words that reasonably could be

interpreted as a request to leave, and she identifies no such point.

To the extent that the trial court’s ruling was based on an implicit

finding that Walden was told that she could not leave the interview

room prior to making the statements at issue, that finding was

clearly erroneous.

     Walden’s entire encounter with law enforcement, up to and

including her interaction with Investigator French, is documented

on video recordings that include audio, allowing this Court to review

that evidence de novo. That evidence is insufficient to support the

trial court’s ruling. Walden agreed to ride to the police station to

answer questions, a factor that weighs in favor of finding that she

was not in custody. See Henley, 277 Ga. at 820 (2). Walden was not

handcuffed or otherwise restrained, and she waited less than an

hour to speak to the investigator. Walden claims that Deputy Sydnor

                                 15
impeded her exit because he was in uniform, armed, and seated next

to the door, and the exit was not obviously accessible. But the door

to the interview room clearly remained open while they waited, and

Deputy Sydnor did not sit in front of the doorway. And although

Walden emphasizes that she was interviewed in an interrogation

room, by an investigator, without any family members present,

these factors by themselves would not support a finding that she was

in custody. See, e.g., Sosniak v. State, 287 Ga. 279, 280-282 (1) (A)

(1) (695 SE2d 604) (2010) (defendant who was handcuffed and taken

to sheriff’s office in patrol car, whereupon handcuffs were removed

and he was told he was not under arrest and questioned in an

unlocked interview room for two hours, was not in custody),

disapproved on other grounds by Budhani v. State, 306 Ga. 315, 328

(2) (c) (830 SE2d 195) (2019).

      Considering the totality of the circumstances, we conclude that

the   evidence   did   not   authorize   the   trial   court’s   implicit

determination that a reasonable person in Walden’s situation would

believe that she was in custody when she was subjected to

                                  16
questioning by Investigator French prior to being given Miranda

warnings. We thus conclude that the trial court erred in concluding

that Walden’s pre-Miranda statements to Investigator French were

due to be suppressed. We affirm the order to the extent that the trial

court declined to suppress any other statements that she made.

     Judgment affirmed in part and reversed in part. All the
Justices concur.




                                 17